SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2012 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at March 31, 2012 and Report on the Review of Quarterly Information Report on the review of the quarterly information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information Form (ITR) for the quarter ended March 31, 2012, comprising the balance sheet as at that date and the statements of operations, comprehensive income, changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 - Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Report on the review of the quarterly information Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the quarter ended March 31, 2012. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Salvador, May 9, 2012 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet at March 31, 2012 All amounts in thousands of reais Parent Company Consolidated Assets Note Mar/2012 Dec/2011 Mar/2012 Dec/2011 Current assets Cash and cash equivalents 5 2,495,976 2,224,335 3,303,119 2,986,819 Financial investments 6 286,359 168,979 289,078 170,297 Trade accounts receivable 7 1,345,632 1,097,482 2,424,235 1,843,756 Inventories 8 2,274,285 1,968,509 3,920,944 3,623,522 Taxes recoverable 10 633,618 606,258 1,096,936 1,036,253 Dividends and interest on capital - 32,700 30,268 Prepaid expenses - 50,829 60,109 92,959 104,496 Other receivables 13 188,243 162,173 646,958 406,634 7,307,642 6,318,113 11,774,229 10,171,777 Non-current assets Financial investments 6 39,269 34,720 39,295 34,752 Trade accounts receivable 7 47,199 49,858 48,336 51,056 Taxes recoverable 10 1,139,089 1,062,974 1,581,659 1,506,247 Deferred income tax and social contribution 20(b) 575,131 415,002 1,463,193 1,237,144 Judicial deposits 11 156,380 151,592 178,964 174,220 Related parties 9 1,658,080 1,624,513 59,327 58,169 Insurance claims 12 235,536 246,357 243,291 252,670 Other receivables 13 150,244 138,265 197,765 182,533 Investments in subsidiaries and jointly-controlled subsidiaries 14 8,150,881 8,062,528 Investment in associates 14 31,012 29,870 31,012 29,870 Other investments - 6,575 6,575 10,771 10,844 Property, plant and equipment 15 11,948,206 11,665,942 20,997,916 20,628,187 Intangible assets 16 2,241,286 2,248,675 2,985,428 3,016,692 26,378,888 25,736,871 27,836,957 27,182,384 Total assets 33,686,530 32,054,984 39,611,186 37,354,161 The accompanying notes are an integral part of these financial statements 1 Braskem S.A. Balance sheet at March 31, 2012 All amounts in thousands of reais Continued Parent Company Consolidated Liabilities and equity Note Mar/2012 Dec/2011 Mar/2012 Dec/2011 Current liabilities Trade payables - 6,091,084 5,052,757 8,944,232 6,847,340 Borrowings 17 949,827 961,519 1,243,609 1,391,779 Hedge operations 18.2 111,825 82,912 111,980 83,392 Payroll and related charges - 201,563 155,248 303,241 242,102 Taxes payable 19 219,736 215,924 434,941 329,987 Dividends and interest on capital - 1,615 1,617 4,825 4,838 Advances from customers - 16,982 13,935 27,292 19,119 Sundry provisions 21 9,249 18,759 15,773 23,629 Other payables 24 55,401 47,514 171,575 119,402 Related parties 9 96,164 79,790 7,753,446 6,629,975 11,257,468 9,061,588 Non-current liabilities Borrowings 17 10,223,842 11,276,196 13,495,616 13,753,033 Debentures - 17,582 19,102 Hedge operations 18.2 1,374 10,278 1,374 10,278 Taxes payable 19 1,500,321 1,500,584 1,610,901 1,613,179 Related parties 9 2,564,297 1,297,567 36,961 44,833 Long-term incentives - 15,213 15,213 15,213 15,213 Deferred income tax and social contribution 20(b) 1,077,440 900,716 2,117,716 1,938,971 Pension plans 22 134,506 134,506 149,921 149,575 Provision for losses on subsidiaries - 88,483 90,990 Advances from customers 23 90,934 77,846 227,592 218,531 Sundry provisions 21 94,913 94,913 301,390 298,094 Other payables 24 247,724 241,412 294,035 280,546 16,039,047 15,640,221 18,268,301 18,341,355 Equity 26 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 845,998 845,998 845,998 845,998 Revenue reserves 591,307 591,307 591,307 591,307 Other comprehensive income 264,238 315,586 264,238 315,586 Treasury shares Retained earnings 160,597 160,597 Total attributable to the shareholders of the Company 9,894,037 9,784,788 9,845,145 9,735,896 Non-controlling interest 240,272 215,322 9,894,037 9,784,788 10,085,417 9,951,218 Total liabilities and equity 33,686,530 32,054,984 39,611,186 37,354,161 The accompanying notes are an integral part of these financial statements 2 Braskem S.A. Statement of operations for the period at March 31, 2012 All amounts in thousands of reais, except earnings (loss) per share Parent Company Consolidated Note Mar/2012 Mar/2011 Mar/2012 Mar/2011 Net sales revenue 28 4,574,694 4,077,822 8,232,429 7,388,088 Cost of products sold - Gross profit 427,984 617,028 632,861 997,875 Income (expenses) Selling - Distribution - General and administrative - Research and development - Results from equity investments 14(c) 137,230 73,665 5,465 Other operating income (expenses), net 30 4,376 192,734 Operating profit 221,493 393,597 314,811 505,872 Financial results 31 Financial expenses - Financial income - 12,930 112,587 89,836 78,297 21,814 Profit before income tax and social contribution 164,846 415,411 210,668 448,915 Current income tax and social contribution 20(a) Deferred income tax and social contribution 20(a) 43,573 Profit for the period 153,558 308,226 152,197 304,979 Attributable to: Company's shareholders 153,558 308,226 Non-controlling interest 2.4 152,197 304,979 Earnings per share attributable to the shareholders of the Company at the end of the period (R$) 27 Basic earnings per share - common 0.2632 Basic earnings per share - preferred 0.4439 0.6040 Diluted earnings per share - common 0.2635 Diluted earnings per share - preferred 0.4443 0.6042 The accompanying notes are an integral part of these financial statements 3 Braskem S.A. Statement of comprehensive income at March 31, 2012 All amounts in thousands of reais Parent Company Consolidated Note Mar/2012 Mar/2011 Mar/2012 Mar/2011 Profit for the period 153,558 308,226 152,197 304,979 Other comprehensive income or loss: Cash flow hedge 15,613 12,537 15,613 12,537 Foreign currency translation adjustment 14(b) Income tax and social contribution related to 0 components of comprehensive income Total other comprehensive income or loss 8,758 8,758 Total comprehensive income or loss for the period 108,231 316,984 113,057 313,737 Attributable to: Company's shareholders 108,231 316,984 Non-controlling interest 4,826 113,057 313,737 The accompanying notes are an integral part of these financial statements 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent Company Revenue reserves Unrealized Additional Other Total Capital Legal Tax profit dividends comprehensive Treasury Retained shareholders' Note Capital reserve reserve incentives reserve proposed income shares earnings equity At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 10,439,099 Comprehensive income for the period: Profit for the period 0 308,226 308,226 Fair value of cash flow hedge, net of taxes 0 10,986 10,986 Foreign currency translation adjustment 0 8,758 308,226 316,984 Equity valuation adjustments Deemed cost of jointly-controlled subsidiary 22,779 22,779 Realization of additional property, plant and equipment price-level restatement, net of taxes 6,809 15,970 6,809 22,779 Contributions and distributions to shareholders: Repurchase of treasury shares 0 At March 31, 2011 8,043,222 845,998 87,710 5,347 995,505 250,346 246,078 315,035 10,777,916 At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 9,784,788 Comprehensive income for the period: Profit for the period 0 153,558 153,558 Fair value of cash flow hedge, net of taxes 10,304 10,304 Foreign currency translation adjustment 14(b) 153,558 108,231 Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes 230 Realization of additional property, plant and equipment price-level restatement, net of taxes 0 6,809 7,039 Contributions and distributions to shareholders: Gain on interest in subsidiary 14(b) 1,018 1,018 1,018 1,018 At March 31, 2012 8,043,222 845,998 87,710 4,547 16,457 482,593 264,238 160,597 9,894,037 The accompanying notes are an integral part of these financial statements 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Unrealized Additional Other Braskem Total Capital Legal Tax profit dividends comprehensive Treasury Retained shareholders' Non-controlling shareholders' Note Capital reserve reserve incentives reserve proposed income shares earnings interest interest equity At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 10,390,207 18,079 10,408,286 Comprehensive income for the period: Profit for the period 0 308,226 308,226 304,979 Fair value of cash flow hedge, net of taxes 0 10,986 10,986 10,986 Foreign currency translation adjustment 0 336 0 8,758 308,226 316,984 314,073 Equity valuation adjustments Deemed cost of jointly-controlled subsidiary, net 22,779 22,779 22,779 Realization of additional property, plant and equipment price-level restatement, net of taxes 0 6,809 15,970 6,809 22,779 22,779 Contributions and distributions to shareholders: Repurchase of treasury shares 0 At March 31, 2011 8,043,222 845,998 87,710 5,347 995,505 250,346 246,078 315,035 10,729,024 15,168 10,744,192 At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 9,735,896 215,322 9,951,218 Comprehensive income for the year: Profit for the period 0 153,558 153,558 152,197 Fair value of cash flow hedge, net of taxes 10,304 10,304 10,304 Foreign currency translation adjustment 14(b) 6,187 153,558 108,231 4,826 113,057 Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes - 230 Realization of additional property, plant and equipment price-level restatement, net of taxes 0 6,809 7,039 Contributions and distributions to shareholders: Capital increase of non-controlling interest 0 21,142 21,142 Gain on interest in subsidiary 14(b) 1,018 1,018 1,018 1,018 20,124 21,142 At March 31, 2012 8,043,222 845,998 87,710 4,547 16,457 482,593 264,238 160,597 9,845,145 240,272 10,085,417 The accompanying notes are an integral part of these financial statements 6 Braskem S.A. Statement of cash flows at March 31, 2012 All amounts in thousands of reais Parent Company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Profit before income tax and social contribution 164,846 415,411 210,668 448,915 Adjustments for reconciliation of profit Depreciation, amortization and depletion 270,906 261,808 444,443 418,658 Results from equity investments 2,099 Interest and monetary and exchange variations, net 11,758 41,220 67,839 Other 17,124 19,674 14,162 308,391 614,584 718,104 944,109 Changes in operating working capital Held-for-trading financial investments Trade accounts receivable 10,177 22,056 Inventories Taxes recoverable 31,033 Prepaid expenses 9,280 9,159 11,537 2,905 Other receivables 12,030 Trade payables 1,038,261 2,096,892 13,587 Taxes payable 93,651 Advances from customers 16,135 17,234 Sundry provisions 8,799 2,093 Other payables 90,866 109,408 Cash from operations 669,561 132,570 1,585,210 344,347 Interest paid Income tax and social contribution paid Net cash generated by operating activities 548,502 2,352 1,437,074 153,250 Proceeds from the sale of fixed assets and investments - 423 498 486 Cash effect from incorporated subsidiary 394 Acquisitions of investments in subsidiaries and associates Acquisitions to property, plant and equipment Acquisitions of intangible assets Held-to-maturity financial investments 1,814 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 434,998 839,709 1,175,038 872,824 Payment of borrowings Related parties Obtained loans 1,081,388 74,348 Payment of loans Current accounts, net 277,875 39,837 Dividends paid Non-controlling interests in subsidiaries 21,142 Repurchase of shares Net cash provided by (used in) financing activities 310,433 Exchange variation on cash of foreign subsidiaries 891 Increase (decrease) in cash and cash equivalents 271,641 316,300 Represented by Cash and cash equivalents at the beginning of the year 2,224,335 2,339,060 2,986,819 2,624,270 Cash and cash equivalents at the end of the year 2,495,976 2,074,149 3,303,119 2,389,293 Increase (decrease) in cash and cash equivalents 271,641 316,300 The accompanying notes are an integral part of these financial statements 7 Braskem S.A. Statement of value added At March 31, 2012 All amounts in thousands of reais Parent Company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Revenue 5,514,450 5,061,519 9,924,606 8,937,208 Sale of goods, products and services 5,556,391 5,058,494 9,739,174 8,955,012 Other income (expenses), net 4,343 199,278 Allowance for doubtful accounts - reversal (recognition) Inputs acquired from third parties Cost of products, goods and services sold Material, energy, outsourced services and other Impairment / recovery of assets Gross value added 1,368,280 926,365 2,052,546 1,531,995 Depreciation, amortization and depletion Net value added produced by the entity 1,097,374 664,557 1,608,103 1,113,337 Value added received in transfer 150,209 186,305 87,803 83,815 Equity in the results of investees 137,230 73,665 5,465 Financial income 12,930 112,587 89,836 78,297 Other 49 53 66 53 Total value added to distribute 1,247,583 850,862 1,695,906 1,197,152 Personnel 115,035 118,504 200,163 184,574 Direct compensation 79,126 92,104 146,776 143,307 Benefits 26,538 18,830 40,738 30,730 FGTS (Government Severance Pay Fund) 9,371 7,570 12,649 10,537 Taxes, fees and contributions 882,455 295,167 1,117,374 520,740 Federal 610,796 219,038 817,860 327,535 State 268,553 73,488 290,205 187,682 Municipal 3,106 2,641 9,309 5,523 Remuneration on third parties' capital 96,535 128,965 226,172 186,859 Financial expenses (including exchange variation) 62,597 87,797 186,389 131,692 Rentals 33,938 41,168 39,783 55,167 Remuneration on own capital 153,558 308,226 152,197 304,979 Profit retained in the period 153,558 308,226 153,558 308,226 Non-controlling interests in profits retained or losses Value added distributed 1,247,583 850,862 1,695,906 1,197,152 The accompanying notes are an integral part of these financial statements 8 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated 1. Operations Braskem S.A. (“Parent Company”) is a public corporation headquartered in Camaçari, State of Bahia, which, together with its subsidiaries and jointly-controlled subsidiaries (“Braskem” or “Company”) operates 35 industrial units. Braskem S.A. is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.11% in its voting and total capital, respectively. (a) Relevant operating event In December 2011, Sunoco Chemicals, Inc. (“Sunoco”) announced the definitive shutdown of its refinery responsible for supplying feedstocks to one of the five polypropylene (“PP”) plants of the subsidiary Braskem America in the United States. In 2012, Sunoco formally informed Braskem America’s Management of its alternative plan for feedstock supply, as required under the supply agreement entered into between the parties in 2010. Pursuant to the plan and notices communicated by Sunoco, the latter confirmed the definitive termination of the supply agreement as of June 9, 2012 and the payment of the damages provided for therein, to be made on the same date. The amount of damages, as per the agreement, totals R$235,962 (US$129.5 million). The amount was recorded by Braskem in the first quarter of 2012 in "other accounts receivable” (Note 13) under current assets, and “other operating revenues (expenses)” (Note 30). Current income tax on this revenue, at the effective rate in the United States, was R$82,587 (Note 20). Despite the termination of the supply agreement, the Management of Braskem America has been working to develop alternative supply and logistics solutions in order to continue operations at the unit and has already identified other sources to supply the feedstock required. Furthermore, Management decided to test for impairment the Cash Generating Unit (“CGU”) formed by the PP plants in the United States and that comprise the International Business segment, as described in Note 15. No losses were identified in this test. (b) Corporate events (b.1) On January 27, 2012, the controlling shareholder of Braskem, BRK Investimentos Petroquímicos S.A. (“BRK”) was proportionally spun-off. As a result of this spin-off, part of the shares issued by Braskem that were held by BRK was delivered to Petróleo Brasileiro S.A. – Petrobras (“Petrobras”). BRK became a wholly-owned subsidiary of Odebrecht Serviços e Participações (“OSP”) and maintained ownership of shares corresponding to 50.11% and 28.23% of the voting and total capital of Braskem, respectively. On the same date, the merger of Petrobras Química S.A. – Petroquisa (“Petroquisa”) into Petrobras was approved and Petrobras became the holder of 47.03% and 35.95% of the voting and total capital of Braskem, respectively. (b.2) On February 27, 2012, the company Braskem International GmbH (“Braskem Áustria”) was incorporated with the purpose of holding equity interests in other companies, in addition to performing financial and commercial operations. The capital stock was fully paid up by Braskem, a single partner, in the amount of R$81 (EUR35thousand) (Note 14(b)). 9 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (b.3) On February 28, 2012, the Extraordinary Shareholders’ Meeting of Braskem approved the merger of the subsidiary Ideom Tecnologia Ltda., based on its net book value as of December 31, 2011, in the amount of R$20,762, pursuant to the terms and conditions set forth in the protocol and justification dated February 6, 2012. (c) Net working capital On March 31, 2012, the Parent Company’s net working capital was negative by R$445,804. On the other hand, consolidated net working capital was positive by R$516,761. Because the consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements, any analysis of the parent company’s working capital will not reflect the actual liquidity position of the consolidated group. The Company also has two revolving credit lines that may be used at any time (Note 3.3). (d) Effect of foreign exchange variation The Company has balances and transactions recorded in U.S. dollars, such as financial investments, trade accounts receivable, trade payables and borrowings. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date they occur, which are informed by the Central Bank of Brazil. The following table shows the U.S. dollar period-end and average exchange rates for the periods in this report: U.S. dollar, period-end rate March 30, 2012 December 30, 2011 Depreciation of the U.S. dollar in relation to the Brazilian real 2.86% Average U.S. dollar rate Three-month period ended March 31, 2012 Three-month period ended March 31, 2011 Appreciation of the U.S. dollar in relation to the Brazilian real 6.17% 10 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem S.A. as of December 31, 2011 and for the year then ended, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2011 financial statements. (a) Consolidated quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. (b) Parent company quarterly information The parent company Quarterly Information was prepared and is being presented in accordance with pronouncement CPC 21. Summary of significant accounting policies There were no changes in the accounting practices used for the Quarterly Information in relation to those presented in the December 31, 2011 financial statements. 11 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Consolidated quarterly information The consolidated quarterly information includes those of the Company, its subsidiaries, jointly-controlled subsidiaries and special purpose entity in which it, directly and indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters (Country) Mar/2012 Dec/2011 Mar/2011 Direct and Indirect subsidiaries Braskem America, Inc. (“Braskem America”) 0 USA 100.00 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") 0 USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) 0 Argentina 100.00 100.00 100.00 Braskem International GmbH ("Braskem Austria") (i) Austria 100.00 Braskem Chile Ltda. (“Braskem Chile”) 0 Chile 100.00 100.00 100.00 Braskem Distribuidora Ltda.(“Braskem Distribuidora”) 0 Brazil 100.00 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) 0 Netherlands 100.00 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") 0 Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) 0 Cayman Islands 100.00 100.00 100.00 Braskem Idesa S.A.P.I (“Braskem Idesa") 0 Mexico 65.00 65.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") 0 Mexico 65.00 65.00 65.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) 0 Brazil 100.00 100.00 100.00 Braskem Incorporated Limited (“Braskem Inc”) 0 Cayman Islands 100.00 100.00 100.00 Braskem México, S de RL de CV (“Braskem México”) 0 Mexico 100.00 100.00 100.00 Braskem Participações S.A. (“Braskem Participações”) 0 Brazil 100.00 100.00 100.00 Braskem Petroquímica S.A. (“Braskem Petroquímica”) 0 Brazil 100.00 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) 0 Chile 100.00 100.00 100.00 Braskem Qpar S.A. (“Braskem Qpar”) 0 Brazil 100.00 100.00 100.00 Cetrel S.A. ("Cetrel") (ii) Brazil 54.00 54.09 Common Industries Ltd. (“Common”) 0 British Virgin Islands 100.00 100.00 100.00 Ideom Tecnologia Ltda. (“Ideom”) (iii) Brazil 100.00 100.00 IQ Soluções & Química S.A.(“Quantiq”) 0 Brazil 100.00 100.00 100.00 IQAG Armazéns Gerais Ltda. (“IQAG”) 0 Brazil 100.00 100.00 100.00 ISATEC-Pesquisa, desenvolvimento e análises químicas ("Isatec") (iv) Brazil 100.00 Lantana Trading Co. Inc. (“Lantana”) 0 Bahamas 100.00 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) 0 Uruguay 100.00 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) 0 Brazil 100.00 100.00 100.00 Rio Polímeros S.A. (“Riopol”) 0 Brazil 100.00 100.00 100.00 Jointly-controlled subsidiaries Refinaria de Petróleo Riograndense S.A. (“RPR”) 0 Brazil 33.20 33.20 33.20 Polietilenos de America S.A.(“Polimerica”) 0 Venezuela 49.00 49.00 49.99 Polipropileno Del Sur S.A.(“Propilsur”) 0 Venezuela 49.00 49.00 49.99 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) 0 Brazil 100.00 100.00 100.00 (i) Company created in February 2012 (Note 1 (b.2)). (ii) Cetrel started to be fully consolidated by Braskem as from the quarterly information for the period ended June 30, 2011 based on a new interpretation of that subsidiary's bylaws, which, according to the opinion of the Company's external legal advisors, establishes control by the Company. The consolidated quarterly in information for the prior periods was not restated due to the immateriality of Cetrel to the Company's financial information as a whole. (iii) Merged into Braskem in February 2012 (Note 1 (b.3)). (iv) Company sold in May 2011. 12 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Non-controlling interests in the equity and results of operations of the Company’s subsidiaries Equity Profit (loss) for the period Mar/2012 Dec/2011 Mar/2012 Mar/2011 Braskem Idesa 113,915 93,578 Cetrel 126,357 121,744 3,103 Total 240,272 215,322 Reconciliation of equity and profit (loss) for the period between parent company and consolidated Equity Profit for the period Mar/2012 Dec/2011 Mar/2012 Mar/2011 Parent company 9,894,037 9,784,788 153,558 308,226 Braskem's shares owned by subsidiary Braskem Petroquímica Non-controlling interest 240,272 215,322 Consolidated 10,085,417 9,951,218 152,197 304,979 3. Risk management Braskem is exposed to (i) market risks arising from variations in commodity prices, foreign exchange rates and interest rates; (ii) the credit risks of its counterparties in cash equivalents, financial investments and trade accounts receivable; and (iii) liquidity risks to meet its obligations related to financial liabilities. Braskem adopts procedures for managing market, credit and liquidity risks that are in conformity with the financial policy approved by the Board of Directors on August 9, 2010. The purpose of risk management is to protect the cash flows of Braskem and reduce the threats to the financing of its operating working capital and investment programs. Market risk Braskem prepares a sensitivity analysis for the main types of market risk to which it is exposed, which is presented in Note 18.4. (a) Exposure to commodity risks Braskem is exposed to fluctuations in the prices of many petrochemical commodities, in particular its main raw material, naphtha. Braskem seeks to pass through the fluctuations in the prices of these commodities caused by fluctuations in international prices and also enters into derivatives contracts to protect against exposure to commodity risks. On March 31, 2012, the Company held swap operations for naphtha and ethanol (Note 18.2.1). Additionally, an immaterial part of sales is performed based on fixed-price contracts or contracts with a maximum and/or minimum fluctuation range. These contracts can be commercial agreements or derivative contracts associated with future sales. 13 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (b) Exposure to foreign exchange risk Braskem has commercial operations denominated or indexed in foreign currencies. Braskem’s inputs and products have prices denominated in or strongly influenced by international prices of commodities, which are usually denominated in U.S. dollar. Additionally, Braskem has long-term loans in foreign currencies that expose it to variations in the foreign exchange rate between the real and the foreign currency, in particular the U.S. dollar. Braskem manages its exposure to foreign exchange risk through a combination of debts in foreign currencies, investments in foreign currencies and derivatives. Braskem’s financial policy to manage foreign exchange risks provides for the maximum and minimum coverage limits that should be followed and which are continuously monitored by its Management. On March 31, 2012, Braskem prepared a sensitivity analysis for the exposure to U.S. dollar risk (Note 18.4(c)). (c) Exposure to interest rate risk Braskem is exposed to the risk that a variation in floating interest rates causes an increase in its financial expense due to payments of future interest. Debt denominated in foreign currency subject to floating rates is mainly subject to fluctuations in LIBOR. Debt denominated in local currency is mainly subject to the variation in the Long-Term Interest Rate (“TJLP”), in fixed rates in Brazilian real and in the Interbank Certificate of Deposit (“daily CDI”) rate. Braskem has swap contracts designated as hedge accounting with asset positions subject to floating LIBOR and liability positions subject to fixed rates. On March 31, 2012, Braskem prepared a sensitivity analysis for exposure to the risk of floating interest rates based on LIBOR (Note 18.4(d)). Exposure to credit risk The transactions that subject Braskem to the concentration of credit risks are mainly in current accounts with banks, financial investments and trade accounts receivable in which Braskem is exposed to the risk of the financial institution or customer involved. In order to manage this risk, Braskem maintains bank current accounts and financial investments with large financial institutions, weighting concentrations in accordance with the credit rating and the daily prices observed in the Credit Default Swap market for the institutions, as well as netting contracts that minimize the total credit risk arising from the many financial transactions entered into by the parties. On March 31, 2012, Braskem held netting contracts with Banco Citibank S.A. HSBC Bank Brasil S.A. – Banco Múltiplo, Banco Itaú BBA S.A. Banco Safra S.A. Banco Santander (Brasil) S.A. Banco Votorantim S.A. Banco West LB do Brasil S.A. Banco Caixa Geral – Brasil S.A. and Banco Bradesco S.A., which seek to mitigate credit and liquidity risks in the event of the insolvency of the parties involved. Approximately 41% of the amounts held in cash and cash equivalents (Note 5) and financial investments (Note 6) are contemplated by these agreements, whose related liabilities are recorded under “borrowings” (Note 17). With respect to the credit risk of customers, Braskem protects itself by performing a rigorous analysis before granting credit and obtaining secured and unsecured guarantees when considered necessary. The maximum exposure to credit risk of non-derivative financial instruments on the reporting date is their carrying amounts less any impairment losses. On March 31, 2012, the balance of trade accounts receivable was net of allowance for doubtful accounts of R$267,267 (R$253,607 on December 31, 2011). 14 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Liquidity risk and capital management Braskem has a calculation methodology to determine operating cash and minimum cash for the purpose of, respectively: (i) ensuring the liquidity of short-term obligations, calculated based on the expectation of operating disbursements for the following month; and (ii) ensuring that the Company maintains liquidity in possible moments of crisis, calculated based on the expectation of operating cash generation, less short-term debts, working capital needs, among other items. In some borrowing agreements, Braskem has financial covenants that link net debt and the payment of interest to its consolidated EBITDA (Earnings before interests, taxes, depreciation and amortization) (Note 17). The Company’s Management monitors these indicators on quarterly basis in U.S. dollar, as established in the borrowing agreements. Additionally, Braskem has two revolving credit lines amounting to: (i) US$350 million, which may be used without restriction for a period of three years as from September 2010; and (ii) US$250 million, which may be used without restriction for a period of five years as from August 2011. These credit facilities allow for reducing the cash held by Braskem. On March 31, 2012, Braskem had not drawn any credit from these lines. 4. Business combination On September 30, 2011, Braskem, through its subsidiaries Braskem America and Braskem Alemanha, acquired the PP business from Dow Chemical for R$607.6 million (US$323 million). On the same date, the amount of R$312.3 million (US$166 million) was paid, which corresponds to the portion of trade payables that were assumed in the transaction. The agreement also provided for adjustments to the amount paid based on the variation in trade accounts receivable and inventory, for which the final amount was a receivable of approximately R$23.7 million (US$12.3 million) by the acquirers. On February 8, 2012, the transaction was approved by the Brazilian antitrust agency Conselho Administrativo de Defesa Econômica (“CADE”). Independent appraisers were contracted to determine the assets acquired and liabilities assumed at fair value. This work is expected to be completed by the end of the first half of 2012, when any adjustments will be recognized. The information related to business combinations formed by the Company was presented in the Company's 2011 annual financial statements, in Note 5. 15 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated 5. Cash and cash equivalents Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Cash and banks 34,458 69,306 241,143 349,916 Cash equivalents: Domestic market 2,415,285 1,748,027 2,567,754 1,899,825 Foreign market 46,233 407,002 494,222 737,078 Total 2,495,976 2,224,335 3,303,119 2,986,819 This table was presented in the Company’s 2011 annual financial statements, in Note 6. 6. Financial investments Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Held-for-trading Investments in FIM Sol 35,177 36,410 35,177 36,410 Investments in foreign currency 9,111 10,716 9,111 10,716 Shares 3,023 3,023 3,023 3,023 Loans and receivables Investments in FIM Sol 238,039 116,007 238,039 116,007 Held-to-maturity Quotas of investment funds in credit rights 39,269 34,720 39,269 34,720 Restricted deposits 1,009 2,823 3,754 4,173 Investments in foreign currency 273,331 Compensation of investments in foreign currency (i) Total 325,628 203,699 328,373 205,049 In current assets 286,359 168,979 289,078 170,297 In non-current assets 39,269 34,720 39,295 34,752 Total 325,628 203,699 328,373 205,049 (i) On March 31, 2012, Braskem Holanda had financial investments held to maturity that were offset by an export prepayment agreement of the Parent Company, in the amount of US$150 million, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note17(b)). This table was presented in the Company’s 2011 annual financial statements, in Note 7. 16 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated 7. Trade accounts receivable Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Consumers: Domestic market 791,131 660,289 1,097,760 866,168 Foreign market 800,577 676,122 1,642,078 1,282,251 Allowance for doubtful accounts Total 1,392,831 1,147,340 2,472,571 1,894,812 In current assets 1,345,632 1,097,482 2,424,235 1,843,756 In non-current assets 47,199 49,858 48,336 51,056 Total 1,392,831 1,147,340 2,472,571 1,894,812 This table was presented in the Company’s 2011 annual financial statements, in Note 8. 8. Inventories Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Finished goods 1,493,353 1,192,940 2,775,256 2,444,547 Raw materials, production inputs and packaging 567,957 620,877 781,813 866,206 Maintenance materials 97,140 95,980 188,559 183,779 Advances to suppliers 8,653 16,522 38,155 58,200 Imports in transit and other 107,182 42,190 137,161 70,790 Total 2,274,285 1,968,509 3,920,944 3,623,522 This table was presented in the Company’s 2011 annual financial statements, in Note 9. 17 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated 9. Related parties The Company carries out transactions with related parties in the ordinary course of its operations and activities. The Company believes that all the conditions set forth in the contracts with related parties serve the Company’s interests. A permanent objective of Braskem’s management is to ensure that these contracts present terms and conditions that are as favorable to the Company as those it would enter into with any other third party. (a) Parent company Balances at March 31, 2012 Assets Liabilities Current Non-current Current Non-current Related parties Other accounts Related parties Other accounts Subsidiaries Braskem America 12,646 (i) Braskem Argentina 38,672 (ii) Braskem Chile 1,288 (ii) Braskem Distribuidora 5,687 (xiv) Braskem Holanda 87,684 (ii) 2,124,569 (xv) Braskem Importação 119 (xiv) Braskem Inc 11,698 (ii) 6,522 (viii) 96,164 (xii) 2,730,298 (xiii) 6,996 (xvi) 2,893,927 (xvii) Braskem México 581 (iii) Braskem Participações 96 (iii) 1,507 (ix) Braskem Petroquímica 36,070 (iv) 799,886 (x) 7,019 (xiii) Braskem Qpar 825 (ii) 979 (xiii) 165,090 (xiv) Cetrel 24 (ii) 608 (xiii) IQAG 448 (xiv) Lantana 53 (ix) Politeno Empreendimentos 25 (xiv) Quantiq 22,005 (iv) 51,986 (ix) 288 (xiii) 75,486 (xiv) Riopol 9,510 (ii) 738,799 (x) 2,013 (xiii) 185,877 (xiv) 221,099 1,598,753 96,164 2,741,205 2,564,297 2,893,927 Jointly-controlled subsidiaries RPR 2,432 (v) Propilsur 5,196 (iii) Polimerica 3,497 (iii) 11,125 Associated companies Borealis Brasil S.A. ("Borealis") 1,288 (i) Sansuy Administração, Participação, Representação e Serviços Ltda ("Sansuy") 15,279 (ii) 220 (xiii) 16,567 220 Related companies Petrobras 81,037 (vi) 59,327 (xi) 1,489,220 (xiii) Refinaria Alberto Pasqualini ("Refap") 30,392 (xiii) Other 259 (vi) 81,296 59,327 1,519,612 Specific Purpose Entity FIM Sol 2,446,171 (vii) 2,446,171 Total 2,776,258 1,658,080 96,164 4,261,037 2,564,297 2,893,927 (i) Amounts under “trade accounts receivable”: R$13,231 and under “other accounts receivable”: R$703. (ii) Amounts under “trade accounts receivable”: (iii) Amounts under “other accounts receivable”. (iv) Amounts under “trade accounts receivable”: R$27,807 and under "interest on equity receivable”. R$30,268. (v) Amount under "interest on equity receivable”. (vi) Amounts under “trade accounts receivable”: R$36,996 and under “other accounts receivable”: R$44,300. (vii) Amounts under “cash and cash equivalents”: R$2,172,955 and under ”financial investments": R$273,216. (viii) Amount under “related parties” related to loan agreements subject to exchange variation + interest of 5.81% per annum. (ix) Amounts under “related parties” related to current accounts. (x) Amounts under “related parties” related to current accounts: R$150,247 and under “advance for future capital increase (AFAC)”: R$1,388,438. (xi) Amount under “related parties” related to loan agreements subject to TJLP + interest of 2% per annum. (xii) Amount under “related parties” related to borrowings subject to exchange variation + interest of between 7.0% and 11.0 % per annum. (xiii) Amounts under “trade payables”. (xiv) Amounts under “related parties” related to current accounts. (xv) Amount under “related parties” related to advances for exports, subject to exchange variation + interest from 1.4% to 7.88% per annum. (xvi) Amount under “related parties” related to notes payable, subject to exchange variation. (xvii) Amounts under “borrowings”, subject to exchange variation + interest of between 7.00% and 11.0% per annum. 18 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to March 31, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 3,774 Braskem Argentina 29,989 Braskem Chile 18,672 Braskem Holanda 101,425 Braskem Inc 10,929 471,473 183,929 Braskem Petroquimica 73,488 38,387 Braskem Qpar 1,545 21,601 Ideom 2 5,500 Lantana Quantiq 32,585 3,277 Riopol 29,411 18,355 301,820 558,593 141,577 Jointly-controlled subsidiary RPR 1,940 1,940 Associated companies Borealis 35,694 Sansuy 6,489 220 42,183 220 Related companies CNO - Construtora Norberto Odebrecht ("CNO") 105,359 OSP 87,538 Petrobras 213,555 2,531,291 1,158 Refap 82,459 213,555 2,806,647 1,158 Post-employament benefit plan Odebrecht Previdência Privada ("Odeprev") 3,247 3,247 3,247 Total 559,498 3,365,460 142,735 3,247 19 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2011 Assets Liabilities Current Non-current Current Non-current Related parties Other accounts Related parties Other accounts Subsidiaries Braskem America 8,164 (i) Braskem Argentina 37,149 (i) Braskem Chile 506 (i) Braskem Distribuidora 5,500 (xiii) Braskem Holanda 171,590 (i) 7,157 (ix) 1,155,493 (ix) Braskem Importação 119 (xiii) Braskem Inc 30,641 (i) 6,633 (vi) 72,633 (x) 2,363,513 (xi) 7,203 (xiii) 3,448,165 (xi) Braskem Mexico 581 (i) Braskem Petroquimica 91,328 (xiv) 649,639 (viii) 25,523 (xii) 17,726 (xiii) Braskem Participações 96 (i) 1,497 (v) Braskem Qpar 3,137 (i) 155,712 (v) 1,100 (xii) Cetrel 58 (xii) Ideom 189 (i) 8,987 (v) 18,899 (xii) IQAG 115 (xiii) Lantana 54 (v) Politeno Empreendimentos 1 (v) Quantiq 23,783 (ii) 5,022 (v) 246 (xii) 14,275 (xiii) Riopol 12,977 (i) 738,799 (viii) 10,476 (xii) 97,136 (xiii) 380,141 1,566,344 79,790 2,419,815 1,297,567 3,448,165 Jointly-controlled subsidiaries Propilsur 5,196 (i) Polimerica 3,497 (i) 8,693 Associated company Borealis 3,123 (i) 3,123 Related companies CNO 4,128 Petrobras 21,319 (iii) 58,169 (vii) 1,360,267 (xii) Refap 19,492 (i) 9,930 (xii) Other 564 (iii) 41,375 58,169 1,374,325 Specific Purpose Entity FIM Sol 1,665,817 (iv) 1,665,817 Total 2,099,149 1,624,513 79,790 3,794,140 1,297,567 3,448,165 (i) Amounts under “trade accounts receivable”: R$286,771 and under “other accounts receivable”: R$9,567. (ii) Amounts under “trade accounts receivable”: R$7,788 and under “dividends and interest on equity receivable”: R$15,995. (iii) Amounts under “trade accounts receivable”: R$5,790 and under “other accounts receivable”: R$16,093. (iv) Amounts under “cash and cash equivalents”: R$1,513,400 and under ”financial investments": R$152,417. (v) Amounts under “related parties” related to current accounts. (vi) Amounts under “related parties” related to loan agreements subject to exchange variation + interest of 5.81% per annum. (vii) Amounts under “related parties” related to loan agreements subject to TJLP + interest of 2% per annum. (viii) Amounts under “related parties” related to AFAC. (ix) Amounts under “related parties” related to advances for export, subject to exchange variation + quarterly LIBOR + interest of 1.4% per annum. (x) Amounts under “related parties” related to notes payable, subject to exchange variation + quarterly LIBOR + interest of 1.6% per annum. (xi) Amounts under “borrowings”, subject to exchange variation + interest of between 7% and 11% per annum. (xii) Amounts under “trade payables”. (xiii) Amounts under “related parties” related to current accounts: R$134,871 and notes payable: R$7,203. (xiv) Amounts under “trade accounts receivable”: R$77,055 and under “dividends and interest on equity receivable”: R$14,273. 20 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to March 31, 2011 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 4,545 Braskem Argentina 13,808 Braskem Chile 1,452 Braskem Distribuidora Braskem Holanda 111,076 733 Braskem Idesa Braskem Importação Braskem Inc 570,178 79,220 Braskem Participações 1 Braskem Petroquimica 585 2,375 47 Braskem Qpar 2,608 20,085 24,532 Ideom 10 281 IQAG ISATEC 55 Lantana Politeno Empreendimentos 1 Quantiq 635 Riopol 8,525 99,478 1,827 142,609 692,116 106,199 Jointly-controlled subsidiary RPR 10,800 10,800 Associated companies Borealis 54,777 Cetrel 37 8,824 54,814 8,824 Related companies BRK CNO 15,231 OSP 60,164 Petrobras 200,215 1,643,671 1,060 Refap 303,172 200,215 2,022,238 1,049 Post-employament benefit plan Odeprev 2,577 2,577 Total 408,438 2,723,178 107,248 2,577 21 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (b) Consolidated Balances at March 31, 2012 Assets Liabilities Current Non-current Current Non-current Jointly-controlled subsidiaries RPR 1,247 (v) Propilsur 2,598 (i) 20,822 (vi) Polimerica 1,748 (i) 16,139 (vi) 4,346 1,247 36,961 Associated companies Borealis 1,119 (ii) Sansuy 15,279 (ii) 220 (v) 16,398 220 Related companies Petrobras 145,922 (iii) 59,327 (iv) 2,355,384 (v) Refap 30,468 (v) Other 262 (iii) 146,184 59,327 2,385,852 Total 166,928 59,327 2,387,319 36,961 (i) Amounts under “other accounts receivable”. (ii) Amounts under “trade accounts receivable”. (iii) Amounts under “trade accounts receivable”: R$40,012 and under “other accounts receivable”: R$106,172. (iv) Amount under “related parties” related to loan agreements subject to TJLP + interest of 2% per annum. (v) Amounts under “trade payables”. (vi) Amounts under “related parties” related to AFAC made by other shareholders. Income statement transactions from January to March 31, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 2,247 5,013 2,247 5,013 Associated companies Borealis 41,539 Sansuy 6,489 220 48,028 220 Related companies CNO 105,359 OSP 87,538 Petrobras 365,896 4,022,266 1,158 Refap 83,084 365,896 4,298,247 1,158 Post-employment benefit plan Odeprev 4,128 4,128 Total 416,171 4,303,480 1,158 4,128 22 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2011 Assets Liabilities Current Non-current Current Non-current Jointly-controlled subsidiaries Propilsur 2,598 (i) 24,855 (v) Polimerica 1,748 (i) 19,978 (v) 4,346 44,833 Associated company Borealis 3,123 (i) 3,123 Related companies CNO 4,128 (iv) Petrobras 88,842 (ii) 58,169 (iii) 1,777,503 (iv) Refap 19,492 (i) 10,003 (iv) Other 565 (i) 108,899 58,169 1,791,634 Total 116,368 58,169 1,791,634 44,833 (i) Amounts under “trade accounts receivable”: R$22,890 and under “other accounts receivable”: R$4,636. (ii) Amounts under “trade accounts receivable”: R$6,887 and under “other accounts receivable”: R$81,955. (iii) Amounts under “related parties” related to loan agreements subject to TJLP + interest of 2% per annum. (iv) Amounts under “trade payables”. (v) Amounts under “related parties” related to AFAC made by other shareholders. Income statement transactions from January to March 31, 2011 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 10,829 7,263 10,829 7,263 Associated companies Borealis 54,777 Cetrel 37 9,269 54,814 9,269 Related companies BRK CNO 15,231 OSP 60,164 Petrobras 345,824 3,129,625 1,059 Refap 304,600 345,824 3,509,620 1,048 Post-employment benefit plan Odeprev 3,504 3,504 Total 411,467 3,526,152 992 3,504 23 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (c) Key management personnel Non-current liabilities Mar/2012 Dec/2011 Long-term incentives 4,121 4,121 Total 4,121 Income statement transactions Parent company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Remuneration Short-term benefits to employees and managers 3,753 2,956 3,753 3,653 Post-employment benefit 58 48 58 63 Long-term incentives 725 725 Total 3,811 3,729 3,811 4,441 The information related to related parties was presented in the Company's 2011 annual financial statements, in Note 10. 24 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Taxes recoverable Parent company Consolidated Note Mar/2012 Dec/2011 Mar/2012 Dec/2011 Parent Company and subsidiaries in Brazil Excise tax (IPI) 0 36,277 30,625 40,131 31,575 Value-added tax on sales and services (ICMS) 0 632,348 649,546 1,025,306 1,057,964 Social integration program (PIS) and social contribution on revenue (COFINS) 0 343,686 280,480 519,721 470,962 PIS and COFINS - Law No. 9,718/98 0 152,627 151,457 158,903 157,733 PIS - Decree-Law 2,445 and 2,449/88 0 180,868 180,234 200,606 199,972 Income tax and social contribution (IR and CSL) 0 254,272 242,615 392,624 372,489 Tax on net income (ILL) 0 15,112 14,912 15,112 14,912 REINTEGRA program (a) 53,101 13,804 66,096 17,924 Additional state income tax (AIRE) 56,001 56,001 56,001 56,001 Other 48,415 49,558 81,514 81,345 Foreign subsidiaries Value-added tax 105,593 64,291 Income tax 16,988 17,332 Total 1,772,707 1,669,232 2,678,595 2,542,500 In current assets 633,618 606,258 1,096,936 1,036,253 In non-current assets 1,139,089 1,062,974 1,581,659 1,506,247 Total 1,772,707 1,669,232 2,678,595 2,542,500 (a) REINTEGRA Program On December 14, 2011, Federal Law 12,546 was approved, which created the program called “REINTEGRA”. The program aims to refund to exporters the federal taxes levied on the production chain for goods sold abroad. On March 31, 2012, the Company recorded credits amounting to R$48,172 (Note 29). The information related to taxes recoverable was presented in the Company’s 2011 annual financial statements, in Note 11. 25 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Judicial deposits Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Judicial deposits Tax contingencies 95,531 96,081 105,096 105,611 Labor and social security contingencies 55,934 50,595 67,137 60,187 Other 4,915 4,916 6,731 8,422 Total 156,380 151,592 178,964 174,220 This table was presented in the Company’s 2011 annual financial statements, in Note 12. Insurance claims On March 31, 2012, the main amounts under this item were as follows: (i) damages receivable for losses that occurred in December 2010 and February 2011 in the furnaces and electric system in the Olefins plants of the Basic Petrochemicals unit of the Northeast Complex in the amounts of R$141,578 and R$61,649, respectively; and (ii) damages receivable for losses at the Chlor-Alkali plant in the state of Alagoas in the amount of R$13,892. The information related to insurance claims was presented in the 2011 annual financial statements, in Note 13. 26 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Other accounts receivable - consolidated (a) Current The main balances forming this account in current assets are: (i) R$235,962 in damages recognized in the first quarter of 2012, in accordance with the feedstock supply agreement entered into between Sunoco and Braskem America (Note 1(a)); (ii) R$114,575 in advances to services suppliers (R$96,213 on December 31, 2011); (iii) R$106,172 in accounts receivable from related companies (R$81,955 on December 31, 2011), Note 9(b). (b) Non-current On March 31, 2012, the main balance under this item refers to interest receivable and monetary restatement on the mandatory Eletrobras loan in the periods from 1977 to 1986 and 1987 to 1994, in the amount of R$80million. The information related to other accounts receivable was presented in the 2011 annual financial statements, in Note 14. 27 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Investments (a) Information on investments Parent company Adjusted net profit (loss) for the period Adjusted equity Interest in total capital (%) Mar/2012 Mar/2011 Mar/2012 Dec/2011 (a.1) Investments of the parent company Mar/2012 Subsidiaries Braskem Alemanha 5.66 196,143 208,192 Braskem America 0 100.00 162,902 15,096 634,956 480,405 Braskem Argentina 0 96.77 788 1,007 5,253 4,465 Braskem Austria (i) 100.00 81 Braskem Chile 0 99.02 37 955 1,587 1,543 Braskem Distribuidora 0 100.00 92,021 94,490 Braskem Holanda 0 100.00 53,741 5,145 484,787 489,925 Braskem Finance 0 100.00 2,507 Braskem Idesa 0 65.00 325,471 267,367 Braskem Importação 0 0.04 85,745 205 Braskem Inc. 0 100.00 16,150 184,326 187,990 Braskem Participações 0 100.00 567 603 1,504 781 Braskem Petroquímica 0 100.00 3,019 10,734 916,234 913,193 Braskem Qpar 0 96.96 4,660 2,679,850 2,722,056 Cetrel (ii) 52.76 6,469 299,444 290,192 Ideom (iii) 100.00 20,762 IQAG 0 0.12 260 138 2,453 1,690 ISATEC (iv) Petroquímica Chile 0 97.96 6,758 6,708 Politeno Empreendimentos 0 99.98 30 31 Quantiq 0 99.90 3,328 7,685 232,227 228,899 Riopol 0 100.00 42,858 1,747,747 1,767,574 Jointly-controlled subsidiary 0 33.20 4,099 8,571 116,511 120,655 Associates Borealis 0 20.00 5,703 155,060 149,349 Companhia de Desenvolvimento 0 Rio Verde ("Codeverde") 0 35.97 46,738 66,606 Cetrel 0 10,584 Sansuy 0 20.00 1,954 1,954 (i) Company incorporated in February 2012 (Note 1(b.2)). (ii) Change from associate to subsidiary due to a new interpretation of the Bylaws (Note 2.3 (ii)). (iii) Company merged into Braskem in February 2012 (Note 1(b.3)). (iv) Company divested in May 2011. 28 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Parent company Adjusted net profit (loss) for the period Adjusted equity Interest in total capital (%) Mar/2012 Mar/2011 Mar/2012 Dec/2011 Mar/2012 (a.2) Investments of subsidiaries - Braskem America Braskem America Finance 0 100.00 Braskem Chile - Braskem Argentina 3.17 788 1,007 5,253 4,465 Petroquímica Chile 2.03 6,758 6,708 Braskem Distribuidora Braskem Importação 99.96 4 85,745 205 Braskem Argentina 0.06 788 1,007 5,253 4,465 Lantana 96.34 85,745 88,272 Braskem Holanda Braskem Alemanha 94.34 196,143 208,192 Propilsur 49.00 90,870 103,419 Polimerica 49.00 1 62,155 71,377 Braskem Idesa Braskem Idesa Serviços 100.00 81 2,170 1,982 Braskem Importação Braskem México 0.03 587 621 2,979 2,237 Braskem Inc. Braskem Chile 0.98 37 1,587 1,543 Lantana 3.66 85,745 88,272 Petroquímica Chile 0.01 6,758 6,708 Braskem Participações Ideom - - - 20,762 Braskem México 99.97 587 621 2,979 2,237 Politeno Empreendimentos 0.02 30 31 Quantiq 0.10 3,328 7,685 232,227 228,899 Braskem Petroquímica Braskem Qpar 3.04 4,660 2,679,850 2,722,056 Cetrel 1.24 6,469 10,584 299,444 290,192 Common Norfolk 100.00 60,794 61,995 Quantiq IQAG 99.88 260 138 2,453 1,690 Braskem Qpar Common 100.00 6,736 6,906 Consolidated Adjusted net profit (loss) for the period Adjusted equity Interest in total capital (%) Mar/2012 Mar/2011 Mar/2012 Dec/2011 Mar/2012 Associates Borealis 0 20.00 5,703 - 155,060 149,349 Cetrel (i) - - 10,584 - - Codeverde 0 35.97 46,738 66,606 Sansuy 0 20.00 - 1,954 1,954 (i) Change from associate to subsidiary due to a new interpretation of the Bylaws (Note 2.3 (ii)). 29 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (b) Movements in investments in subsidiaries, jointly-controlled subsidiary and associate Equity in results of investees Balance at Dec/2011 Merger Shares acquisition Capital increase Dividends and interest on capital Effect of results Adjustment of profit in inventories Goodwill amortization Other Interest gain Currency translation adjustments Balance at Mar/2012 Subsidiaries and jointly-controlled subsidiary Domestic subsidiaries Braskem Distribuidora 94,490 92,021 Braskem Participações 781 567 156 1,504 Braskem Petroquímica 773,644 3,019 649 23 776,476 Braskem Qpar 3,632,228 3,569,363 Cetrel 147,638 254 3,560 995 151,969 Ideom (i) 20,762 2,625 Politeno Empreendimentos 31 30 Quantiq 234,169 3,328 9 234,986 Riopol 1,765,777 1,745,439 RPR 40,063 1,056 38,687 6,709,583 254 9 1,018 156 6,610,475 Foreign subsidiaries Braskem Alemanha 11,784 11,102 Braskem America 478,380 162,902 2,025 634,956 Braskem Argentina 3,127 788 1,338 5,253 Braskem Austria - 81 81 Braskem Chile 1,543 44 1,587 Braskem Holanda 489,925 53,741 484,787 Braskem Idesa 173,488 34,869 11,489 211,556 Braskem Inc. 187,990 184,326 Petroquímica Chile 6,708 50 6,758 1,352,945 34,950 204,935 3,363 1,540,406 Total subsidiaries 8,062,528 254 34,950 155,871 9 1,018 8,150,881 Associate Borealis 29,870 1,142 31,012 Total associate 29,870 1,142 31,012 (i) Company merged into Braskem in February 2012 (Note 1(b.2)). 30 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (c) Breakdown of equity accounting results Parent company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Equity in results of subsidiaries and jointly-controlled subsidiary 155,829 - 96,513 # - 1,228 Equity in results of associate 1,142 - 5,472 # 1,083 - 5,601 Amortization of fair value adjustment (i) # (i) (Provision) reversal for losses on investments/other 2,516 - # - - - 137,230 73,665 5,465 (i) Amortization of fair value adjustments comprises the following: · R$20,920 related to the amortization of fair value adjustments on the assets and liabilities from the acquisition of Quattor . This amount is distributed in the following items of the consolidated statement of operations: “net sales revenue”, in the amount of R$4,072; “cost of sales”, in the amount of R$23,073; “general and administrative expenses” in the amount of R$23, and “financial results”, in the amount of R$4,528. The effect of deferred income tax and social contribution was R$10,776. · R$1,337 related to the amortization of goodwill from fair value adjustments on property, plant and equipment of the subsidiaries Braskem Petroquímica and Cetrel. The information related to investments was presented in the Company’s 2011 annual financial statements, in Note 15. 31 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Property, plant and equipment Parent company Mar/2012 Dec/2011 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 84,112 - 84,112 84,112 84,112 Buildings and improvements 1,429,561 785,377 1,429,520 797,376 Machinery, equipment and installations 15,286,491 8,372,393 14,900,873 8,133,215 Projects in progress 2,667,526 - 2,667,526 2,618,316 2,618,316 Other 502,262 198,789 499,450 192,959 Impairment - Total 19,809,961 11,948,206 19,372,235 11,665,942 Consolidated Mar/2012 Dec/2011 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 417,201 - 417,201 418,426 - 418,426 Buildings and improvements 1,864,608 1,170,088 1,859,991 1,181,467 Machinery, equipment and installations 23,188,273 14,969,341 22,755,930 14,832,577 Projects in progress 4,038,260 - 4,038,260 3,763,255 - 3,763,255 Other 938,871 563,017 941,649 592,498 Impairment - - Total 30,287,222 20,997,916 29,579,215 20,628,187 This table was presented in the Company’s 2011 annual financial statements, in Note 16. The projects in progress mainly relate to operating improvements to increase the economic useful life of machinery and equipment and to the expansion projects, particularly the expansion of the PVC plant in the state of Alagoas and the construction of a new butadiene plant in the state of Rio Grande do Sul. In addition, the balance includes the Company's investment (project finance) in Mexico called Ethylene XXI, for the construction of an ethylene and polyethylene plant through the subsidiary Braskem Idesa. Impairment test for property, plant and equipment With the announcement of the shutdown of the refinery of Sunoco scheduled for June 9, 2012 (Note 1(a)), the Company's Management decided to conduct impairment testing for the CGU composed of the PP plants in the United States, which is part of the International Business operating segment, in accordance with the guidelines in CPC 1. The test indicated that there is no need to provision for impairment loss of this CGU. The assumptions used to determine the discounted cash flow include: cash flows for five years based on the Business Plan, discount rates based on the Weighted Average Cost of Capital (WACC) of 8.1% a year and growth rates to determine the perpetuity based on annual inflation rate according to the CPI (Consumer Price Index – rate available in the USA) of 2.3% per year. 32 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Considering the impact of the “discount rate” and “growth rate for perpetuity” on the potential cash flows, it was performed a sensitivity analysis with changes in these variables which also indicated that there is no need to record a provision. This sensitivity analysis considered two scenarios , of which ( i) +0.5% in the discount rate, and (ii)-0.5% growth rate in perpetuity. There were no significant events or circumstances in the period ended March 31, 2012 that indicate the need for impairment testing on property, plant and equipment of other CGUs and/or operating segments of the Company. Intangible assets Parent Consolidated company Mar/2012 Dec/2011 Mar/2012 Accumulated Accumulated Cost amortization Net Cost amortization Net Net Goodwill based on future profitability 3,194,545 2,063,751 3,194,545 2,063,751 2,058,874 Trademarks and patents 182,876 118,604 189,745 127,528 48,525 Software and use rights 414,374 238,775 410,231 247,787 133,887 Contracts with customers and suppliers 671,190 564,298 671,190 577,626 - Total 4,462,985 2,985,428 4,465,711 3,016,692 2,241,286 This table was presented in the Company’s 2011 annual financial statements, in Note 17. Impairment testing of intangible assets with indefinite useful life In December 2011, the Company tested intangible assets for impairment and did not identify any losses. The projection of cash flows used was 5 years as from December 2011. The assumptions used to determine the amount using the discounted cash flow method include: projections of cash flows based on estimates of business for future cash flows, discounted rates based on the Weighted Average Cost of Capital (WACC) and growth rates to determine perpetuity based on annual inflation measured by the IPCA consumer price index ( Índice Nacional de Preços ao Consumidor Amplo ). There were no significant events or circumstances in the period ended March 31, 2012 that indicate the need for impairment testing of the intangible assets with indefinite useful life. 33 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Borrowings Annual financial charges Consolidated Monetary restatement Average interest (unless otherwise stated) Mar/2012 Dec/2011 Foreign currency Bonds and MTN (i) Note 17 (a) Note 17 (a) 6,939,714 6,147,427 Advances on exchange contracts (ii) US dollar exchange variation 2.03% - 131,668 Export prepayments Note 17 (b) Note 17 (b) 1,249,583 1,781,346 BNDES Note 17 (c) Note 17 (c) 416,422 413,722 Raw material US dollar exchange variation 3.02% 6,187 6,322 Export credit notes Note 17 (d) Note 17 (d) 703,867 723,153 Project financing (NEXI) Yen exchange variation 0.95% above Libor 13,371 26,318 Other US dollar exchange variation 1.93% above Libor 503,264 469,764 Transactions costs, net Local currency Export credit notes Note 17 (d) Note 17 (d) 1,862,762 2,281,814 BNDES Note 17 (c) Note 17 (c) 2,550,687 2,556,521 BNB/ FINAME/ FINEP/ FUNDES 6.81% 533,047 504,476 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.20% 32,567 40,372 Other Post-fixed monetary correction 106% of CDI 11,008 148,158 Transactions costs, net Total 14,739,225 15,144,812 Current liabilities 1,243,609 1,391,779 Non-current liabilities 13,495,616 13,753,033 Total 14,739,225 15,144,812 (i) Medium Term Notes (MTNs) (ii) In February 2012, the Company paid this borrowing in advance. Parent company Mar/2012 Dec/2011 Foreign currency Current liabilities 319,193 409,580 Non-current liabilities 6,704,989 7,586,674 7,024,182 7,996,254 Local currency Current liabilities 630,634 551,939 Non-current liabilities 3,518,853 3,689,522 4,149,487 4,241,461 Current liabilities 949,827 961,519 Non-current liabilities 10,223,842 11,276,196 Total 11,173,669 12,237,715 34 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (a) Bonds and MTN Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) Mar/2012 Dec/2011 July 1997 250.000 June 2015 9.38 122,633 123,379 January 2004 250.000 January 2014 11.75 157,109 166,392 September 2006 275.000 January 2017 8.00 241,534 253,563 June 2008 500.000 June 2018 7.25 932,150 942,622 May 2010 400.000 May 2020 7.00 744,259 752,951 May 2010 350.000 May 2020 7.00 655,468 663,296 October 2010 450.000 no maturity date 7.38 834,391 858,981 April 2011 750.000 April 2021 5.75 1,397,779 1,419,013 July 2011 500.000 July 2041 7.13 923,311 967,230 February 2012 (i) 250.000 April 2021 5.75 467,530 - February 2012 (ii) 250.000 no maturity date 7.38 463,550 - Total 4,225,000 6,939,714 6,147,427 (i) On February 2, 2012, the Company concluded the bond issue in the amount of US$250 million that represented an additional issue to the operation that Braskem Finance carried out in April 2011, in the amount of US$750 million. (ii) On February 14, 2012, the Company concluded the bond issue in the amount of US$250 million that represented an additional issue to the perpetual bond issue carried out by Braskem Finance in October 2010 in the amount of US$450 million. (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) Mar/2012 Dec/2011 December 2005 December 2012 US dollar exchange variation + semiannual Libor + 1.60 18,790 25,803 July 2006 (i) June 2013 US dollar exchange variation + 3.17 27,051 33,416 July 2006 (i) July 2014 US dollar exchange variation + 2.73 63,781 72,696 March 2007 (i) March 2014 US dollar exchange variation + 4.10 36,444 47,147 April 2007 (ii) April 2014 US dollar exchange variation + 3.40 - 282,206 March 2010 (iii) March 2015 US dollar exchange variation + 4.67 - 190,808 May 2010 May 2015 US dollar exchange variation + semiannual Libor + 2.40 277,600 282,093 June 2010 June 2016 US dollar exchange variation + semiannual Libor + 2.60 276,122 281,869 December 2010 December 2017 US dollar exchange variation + semiannual Libor + 2.47 184,505 187,783 March 2011 (iv) February 2021 US dollar exchange variation + semiannual Libor + 1.20 365,290 377,525 Total 1,110,000 1,249,583 1,781,346 (i) Braskem contracted hedge transactions for certain export prepayment contracts in order to offset the variation in LIBOR (Note 18.2.1(b.i)). On March 31, 2012, the breakdown of the charges on these contracts already shows the nominal rate applied taking into consideration these transactions. (ii) On March 31, 2012, the balance of financial investments of Braskem Holanda was irrevocably offset in the consolidated financial statements using the balance of EPP of the Parent Company, in accordance with the credit assignment contract entered into between those companies and Banco Bradesco (Note 6). Such offsetting is allowed under CPC 39 when there is intent to realize a financial asset and to settle a financial liability simultaneously. 35 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (iii) On March 29, 2012, this borrowing was completely settled in advance. (iv) The operation establishes formal financial covenants between the Company and the financial institution (Note 17(i)). (c) BNDES borrowings Braskem has borrowings contracted with the Brazilian Development Bank (BNDES), with a breakdown by project presented below: Consolidated Projects Issue date Maturity Charges (% per year) Mar/2012 Dec/2011 Other 2005/2006 September 2016 TJLP + 0.52 to 3.50 150,587 166,862 Other 2005/2006 October 2016 US dollar exchange variation + 6.44 to 6.64 10,799 11,764 Other 2005/2006 October 2016 Monetary variation (UMBNDES) + 5.54 to 6.34 2,876 3,683 Plant PP - Paulinia December 2014 TJLP + 2.40 to 3.40 224,596 245,014 Plant PP - Paulinia January 2015 US dollar exchange variation + 6.54 22,803 25,546 Limit of credit UNIB-South May 2014 TJLP + 2.02 to 3.00 79,959 92,131 Limit of credit UNIB-South July 2014 US dollar exchange variation + 5.46 to 6.14 15,413 17,866 Braskem Qpar expansion 2006/2007/2008 February 2016 TJLP + 1.00 to 3.50 426,515 460,270 Braskem Qpar expansion 2006/2007/2008 April 2016 US dollar exchange variation + 6.14 to 6.64 39,737 44,047 Braskem Qpar expansion 2006/2007/2008 January 2015 Monetary variation (UMBNDES) + 6.29 2,549 2,862 Limit of credit I April 2015 TJLP + 1.81 to 2.32 239,034 260,851 Limit of credit I April 2015 US dollar exchange variation + 4.96 to 5.85 51,601 57,813 Green PE 2008/2009 June 2017 TJLP + 0.00 to 4.78 484,688 508,083 Green PE July 2017 US dollar exchange variation + 6.22 46,127 49,463 Limit of credit II January 2017 TJLP + 2.58 to 3.58 312,549 327,902 Limit of credit II January 2017 US dollar exchange variation + 6.22 81,523 87,694 Limit of credit II January 2017 16,874 17,582 Plant expansion PVC Alagoas December 2019 TJLP + 0.00 to 3.58 261,403 261,403 Plant expansion PVC Alagoas January 2020 US dollar exchange variation + 6.22 66,672 68,630 Plant expansion PVC Alagoas January 2020 30,169 30,129 Limit of credit III January 2018 TJLP + 2.05 to 3.45 244,354 122,234 Limit of credit III January 2018 US dollar exchange variation + 6.09 56,123 28,169 Butadiene December 2020 TJLP + 2.45 to 3.45 80,252 64,060 Butadiene January 2021 US dollar exchange variation + 6.09 19,906 16,185 Total 2,967,109 2,970,243 36 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Mar/2012 Dec/2011 December 2005 (i) 100,000 March 2014 106% of CDI - 105,345 January 2006 11,500 January 2014 108% of CDI 4,699 7,731 November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 146,665 147,991 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 94,610 95,533 May 2007 jan- 146,010 May 2019 Us dollar exchange variation + 7.85 140,293 141,636 January 2008 jan- 266,430 February 2020 Us dollar exchange variation + 7.30 276,585 290,043 March 2008 41,750 March 2016 Us dollar exchange variation + 7.50 45,714 47,950 April 2010 50,000 March 2014 62,628 60,861 June 2010 200,000 June 2014 244,471 237,590 September 2010 (ii) 71,000 September 2012 100.7% of CDI 84,145 81,818 February 2011 250,000 February 2014 99% of CDI 281,286 274,613 April 2011 (iii) 450,000 April 2019 112.5% of CDI 459,904 461,209 June 2011 80,000 June 2014 98.5% of CDI 86,617 84,572 August 2011 (iii) 400,000 August 2019 112.5% of CDI 403,639 404,267 October 2011 (i) 250,000 April 2012 108.3% of CDI - 158,568 November 2011 (i) 400,000 November 2019 112.5% of CDI - 405,240 January 2012 200,000 December 2013 103% of CDI 205,059 - February 2012 30,000 December 2012 30,314 - Total 3,215,309 2,566,629 3,004,967 (i) In March 2012, the Company settled these borrowings in advance. (ii) The Company entered into a swap operation for this borrowing, which was designated as hedge accounting (Note 18.2.1(b.ii)). (iii) The Company entered into hedge transactions for certain NCE contracts in order to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 18.2.1(a.ii)). (e) Project finance - NEXI In March and September 2005, the Company obtained loans in Japanese currency from Nippon Export and Investment Insurance ("NEXI"), in the amount of YEN 5,256,500 thousand (R$136,496) and YEN 6,628,200 thousand (R$141,529), respectively. The principal is repayable in 11 installments as from March 2007, with final maturity in June 2012. The Company entered into swap agreements for the entire amount of these debts (Note 18.2.1 (a.i)). 37 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (f) Payment schedule The long-term amounts mature as follows: Consolidated Mar/2012 Dec/2011 853,684 1,252,464 1,601,037 1,781,917 1,083,775 1,123,509 1,195,148 1,204,472 586,188 565,456 1,301,215 1,331,131 1,132,590 1,536,264 1,711,622 1,754,200 1,849,171 1,430,065 2022 and thereafter 2,181,186 1,773,555 Total 13,495,616 13,753,033 38 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (g) Capitalized financial charges The Company and its subsidiaries capitalized financial charges in the period ended March 31, 2012 in the amount of R$32,953 (R$5,056 on March 31, 2011), including monetary and exchange variation. The average rate of these charges in the period was 7.46% per year (7.28% per year on March 31, 2011). (h) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total debt Loans Maturity guaranteed Mar/2012 Guarantees BNB December 2022 234,922 234,922 Mortgage of plants, pledge of machinery and equipment BNDES January 2020 2,965,637 2,952,124 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES May 2020 204,342 204,342 Mortgage of plants, land and property, pledge of machinery and equipment NEXI June 2012 13,371 13,371 Insurance policy EPP March 2014 36,444 36,444 Mortgage guarantees of 2° grade and land FINEP January 2019 120,143 64,942 Bank surety FINAME July 2015 5,777 5,777 Pledge of equipment Total 3,580,636 3,511,922 (i) Financial covenants Some of the borrowing agreements of the Company (Note 17 (b.iv) and 17e)) establish limits for certain indicators related to the capacity to contract debt and pay interest. The first indicator establishes a limit for the indebtedness of the Company based on its EBITDA generating capacity. The second indicator stipulated in the agreements of the Company is the division of consolidated EBITDA by net interest, which corresponds to the difference between interest paid and interest received. On March 31, 2012, the Company was in compliance with all commitments undertaken. The information related to borrowings was presented in the Company’s 2011 annual financial statements, in Note 19. 39 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Financial instruments Non-derivative financial instruments Fair value Book value Fair value Classification by category hierarchy Note Mar/2012 Dec/2011 Mar/2012 Dec/2011 Cash and cash equivalents 5 Cash and banks Loans and receivables 241,143 349,916 241,143 349,916 Financial investments in Brazil Held-for-trading Level 2 394,799 435,580 394,799 435,580 Financial investments in Brazil Loans and receivables 2,172,955 1,464,245 2,172,955 1,464,245 Financial investments abroad Held-for-trading Level 2 494,222 737,078 494,222 737,078 3,303,119 2,986,819 3,303,119 2,986,819 Financial investments 6 FIM Sol investments Held-for-trading Level 2 35,177 36,410 35,177 36,410 Investiments in foreign currency Held-for-trading Level 2 9,111 10,716 9,111 10,716 Shares Held-for-trading Level 1 3,023 3,023 3,023 3,023 FIM Sol investments Loans and receivables 238,039 116,007 238,039 116,007 Quotas of receivables investment fund Held-to-maturity 39,269 34,720 39,269 34,720 Restricted deposits Held-to-maturity 3,754 4,173 3,754 4,173 328,373 205,049 328,373 205,049 Trade accounts receivable Loans and receivables 7 2,472,571 1,894,812 2,472,571 1,894,812 Related parties 9 (b) Assets Loans and receivables 59,327 58,169 59,327 58,169 Trade payables Other financial liabilities 8,944,232 6,847,340 8,944,232 6,847,340 Borrowings 17 Foreign currency Other financial liabilities 9,749,554 9,699,720 10,191,892 9,956,792 Local currency Other financial liabilities 4,989,671 5,531,341 4,990,364 5,531,765 Debentures Other financial liabilities 0 17,582 19,102 17,582 19,102 Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange. Level 2 - Fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option; and Level 3 - techniques that use data that have a significant effect on fair value and that are not based on observable market data, that is, unobservable inputs. The Company did not apply this technique on its financial instruments. 40 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Derivative financial instruments Characteristics of the operation Change in fair value Financial Identification Asset part Liability part Dec/2011 (Note 18.2.2) settlement Mar/2012 Non-hedge accouting transactions Foreign exchange swap Note 18.2.1 (a.i) Iene CDI 649 2,560 604 Foreign exchange swap Note 18.2.1 (a.ii) CDI Dolar 70,969 17,075 8,608 96,652 Repurchase of shares swap (i) Note 18.2.1 (a.iii) Share value CDI 2,263 482 Commodity swap - naphtha (ii) Fixed price Variable price 480 Commodity swap - ethanol (ii) Variable price Fixed price 253 Commodity swap - naphtha (ii) Note 18.2.1 (a.iv) Brent (iii) Naphtha 155 155 Commodity swap - ethanol (ii) Note 18.2.1 (a.v) Reais Dolar 1,369 1,369 74,159 19,303 5,800 99,262 Hedge accounting transactions Interest rate swaps Note 18.2.1 (b.i) Libor Fixed rate 19,309 621 14,092 Interest rate swaps Note 18.2.1 (b.ii) Pre-contractual rate CDI 18,476 359 12,997 Current assets (other receivables) Current liability (hedge operations) 83,392 111,980 Non-current liabilities (hedge operations) 10,278 1,374 92,635 112,259 (i) The Braskem’s shares that were repurchased by a financial institution involved swap transactions (Note 26(c)). (ii) In January 2012, the Company settled its commodity swap operations for naphtha and ethanol, which sought to hedge the fixed price and the fluctuation in the variable prices of these commodities, respectively, and entered into new operations to hedge the price of naphtha based on the price of Brent oil (used to produce naphtha), and, in the case of the ethanol swap agreement, swap the price in Brazilian real for U.S. dollar. (iii) Brent – reference oil price. 41 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Operations outstanding at March 31, 2012 (a) Non-hedge accounting transactions The regular changes in the fair value of swaps are recorded as financial income or expenses in the same period in which they occur. Braskem recognized a financial expense of R$19,303 related to the change in the fair value of these swaps for the period ended March 31, 2012. (a.i) Swaps related to project finance (NEXI) Fair value Identification Nominal value Interest rate Maturity Mar/2012 Dec/2011 Swap NEXI I 28,987 104.29% CDI June 2012 156 Swap NEXI II 136,495 101.85% CDI March 2012 1,468 Swap NEXI III 86,110 103.98% CDI June 2012 408 Swap NEXI IV 27,903 103.98% CDI June 2012 40 Total 604 649 In current liabilities (hedge operations) 604 649 Total 604 649 The purpose of these swap operations is to offset the interest rate risk arising the borrowings mentioned in Note 17(e.i). (a.ii) Swaps related to export credit notes (NCE) Fair value Identification Nominal value Interest rate Maturity Mar/2012 Dec/2011 Swap NCE I 200,000 5.44% August 2019 36,269 32,023 Swap NCE II 100,000 5.40% August 2019 16,060 13,952 Swap NCE III 100,000 5.37% August 2019 14,610 12,512 Swap NCE IV 100,000 5.50% April 2019 7,630 6,267 Swap NCE V 100,000 5.50% April 2019 7,464 6,215 Swap NCE VI 150,000 5.43% April 2019 6,755 Swap NCE VII 100,000 4.93% April 2019 7,864 Total 850,000 96,652 70,969 In current liabilities (hedge operations) 96,652 70,969 Total 96,652 70,969 The purpose of these swap operations is to offset the interest rate risk arising from the borrowings mentioned in Note 17(d). 42 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (a.iii) Swaps related to share repurchases (Note 26(c)) Fair value Identification Nominal value Interest rate Maturity Mar/2012 Dec/2011 Repurchase TRS 19,830 108% CDI August 2012 482 2,263 Total 19,830 482 2,263 In current liabilities (hedge operations) 482 2,263 Total 482 2,263 (a.iv) Naphtha swaps Amount of barrel Fair value Identification BBL (i) Floating spread US$ Maturity Mar/2012 Dec/2011 Swap of commodity - naphtha 44,500 Brent - US$ 5.9 April 2012 121 Swap of commodity - naphtha 44,500 Brent - US$ 5.8 April 2012 117 Swap of commodity - naphtha 44,500 Brent - US$ 5.4 April 2012 81 Swap of commodity - naphtha 44,500 Brent - US$ 5.3 April 2012 70 Swap of commodity - naphtha 44,500 Brent - US$ 4.7 April 2012 24 Swap of commodity - naphtha 44,500 Brent - US$ 3.6 April 2012 Swap of commodity - naphtha 44,500 Brent - US$ 5.8 April 2012 Swap of commodity - naphtha 44,500 Brent - US$ 5.8 April 2012 Swap of commodity - naphtha 44,500 Brent - US$ 4.0 April 2012 33 Total 400,500 155 In current liabilities (hedge operations) 155 Total 155 (i) BBL – oil barrel (a.v) Ethanol swaps (NDF) Fair value Identification Nominal value Rate Maturity Mar/2012 Dec/2011 Swap of commodity - ethanol (NDF) 5,496 1.87% August 2012 Swap of commodity - ethanol (NDF) 5,517 1.88% September 2012 Swap of commodity - ethanol (NDF) 5,537 1.89% October 2012 1 Swap of commodity - ethanol (NDF) 5,558 1.90% November 2012 2 Swap of commodity - ethanol (NDF) 5,568 1.91% December 2012 1 Swap of commodity - ethanol (NDF) 5,690 1.92% January 2013 Swap of commodity - ethanol (NDF) 7,057 1.75% July 2012 425 Swap of commodity - ethanol (NDF) 2,137 1.76% August 2012 130 Swap of commodity - ethanol (NDF) 2,161 1.78% September 2012 131 Swap of commodity - ethanol (NDF) 2,186 1.78% October 2012 134 Swap of commodity - ethanol (NDF) 2,948 1.79% November 2012 183 Swap of commodity - ethanol (NDF) 2,981 1.80% December 2012 186 Swap of commodity - ethanol (NDF) 3,014 1.81% January 2013 187 Total 55,850 1,369 In current liabilities (hedge operations) 1,369 Total 1,369 43 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (b) Hedge accounting transactions (b.i) Interest rate swaps related to export prepayments (EPP) Identification Nominal value Fair value (US$ thousand) Interest rate Maturity Mar/2012 Dec/2011 Swap EPP X 2.50% March 2014 1,209 1,216 Swap EPP XI 1.95% July 2014 937 1,079 Swap EPP XIV 2.64% April 2014 3,522 3,452 Swap EPP XV 2.62% April 2014 6,989 6,848 Swap EPP XVI 1.67% June 2013 141 184 Swap EPP XVII 2.20% March 2015 - 4,923 Swap EPP XIX 2.17% March 2015 1,294 1,608 Total 407,500 14,092 19,309 In current liabilities (hedge operations) 12,718 9,031 In non-current liabilities (hedge operations) 1,374 10,278 Total 14,092 19,309 The purpose of these swap operations is to offset the interest rate risk arising from the borrowings mentioned in Note 17(b). (b.ii) Swaps related to export credit notes (NCE) Nominal value Fair value Identification (US$ thousand) Interest rate Maturity Mar/2012 Dec/2011 Swap NCA I 100.70% CDI September 2012 Total 42,612 In current assets (other receivables) Total The purpose of these swap operations is to offset the interest rate risk arising from the borrowings mentioned in Note 17(d). (c) Effectiveness test of transactions designated for hedge accounting The effectiveness test at March 31, 2012, showed that the derivatives were effective in offsetting the changes in the hedged item from the time the derivatives were contracted until the end of the reporting period, and that all other conditions for qualifying these instruments for hedge accounting were met. Consequently, the effective portion of the changes in the fair value of the derivatives, amounting to R$359 (Note 18.2.2), was recorded as "other comprehensive income". (d) Estimated maximum loss The amount at risk of the derivatives held by Braskem on March 31, 2012, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at US$47,940 for the EPP swaps, US$75,700 for NCE swap and R$26,950 for the NEXI swaps. 44 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Hedge operations presented under “other comprehensive income” in shareholders' equity The derivatives indicated in item 18.2.1 (b) were designated as cash flow hedge, resulting in closing balances under “other comprehensive income”. The appropriations of interest are allocated to interest expenses in the financial expenses group. The summary of changes in the account is as follows: Appropriation of Change in Dec/2011 interest fair value Mar/2012 Swaps EPP 15,972 Swap NCE 833 - 262 1,095 15,972 On March 31, 2012, the appropriation of accrued interest and change in the fair value of derivatives designated as “cash flow hedge” was R$15,613, which, with the effect of income tax and social contribution of R$5,309, amounts to R$10,304 and is presented in “other comprehensive income” under shareholders' equity. Credit quality of financial assets (a) Trade accounts receivable Only a few of the Company's customers have risk ratings assigned by credit rating agencies. For this reason, the Company developed its own credit rating system for all accounts receivable from domestic customers and part of the accounts receivable from foreign customers. The Company does not apply this rating to all of its foreign customers because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. As of March 31, 2012, the credit ratings were as follows: Percentage 1 Minimum risk 2 Low risk 3 Moderate risk 4 High risk 5 Very high risk (i) (i) Most customers in this group are inactive and the respective accounts are in the process of collection actions in the courts. Customers in this group that are still active purchase from Braskem and pay in advance. Delinquency indicators: · Mar/2012: 0.36% · Dec/2011: 0.18% · Dec/2010: 0.13% 45 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, the Company uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Mar/2012 Dec/2011 Financial assets with risk assessment AAA 3,300,415 2,868,992 AA 8 206 AA- 78,009 72,029 A+ 95,677 96,464 A 24 28 A- 22,748 71,367 BB+ 14,922 19,028 B+ 2,594 3,590 3,514,397 3,131,704 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 74,444 34,720 Sundry funds (i) 9,220 10,723 Restricted deposits (ii) 3,754 4,173 Other financial assets with no risk assessment 29,677 10,548 117,095 60,164 Total 3,631,492 3,191,868 (i) Financial assets with no internal or external ratings. (ii) Risk-free financial assets Braskem’s financial policy determines “A-” as the minimum rating for financial investments. On March 31, 2012, Braskem has balances rated at "B+" and “BB+" related to the jointly controlled companies Propilsur and Polimerica, in the amount of R$2,594 (R$3,590 on December 31, 2011) and Time Deposits with Special Guarantee (DPGE) in the amount of R$14,922 (R$19,028 on December 31, 2011), respectively. The DPGEs are guaranteed by the Credit Guarantee Fund – FGC, which makes these investments appropriate to Braskem’s policy. 46 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Sensitivity analysis The financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On March 31, 2012, the two main risks that can affect the value of the Company’s financial instruments are: · Brazilian real-U.S. dollar exchange rate; · LIBOR floating interest rate. For the purposes of the risk sensitivity analysis, the Company presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, the Company included three scenarios in the sensitivity analysis, with one that is probable and two that may represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on the Company’s operations, such as those arising from the revaluation of inventories and revenue and future costs, were not considered. Since the Company manages its exposure to foreign exchange rate risk on a net basis, adverse effects from depreciation in the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on Braskem’s operating results. The Market Readout published by the Central Bank of Brazil on March 30, 2012 was used to create the probable scenario for the reference date December 31, 2012. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. For the interest rate variables not considered in the Market Readout, the probable scenario considered was the percentage variation in the Interbank Certificate of Deposit (CDI) rate. For the exchange rate variables not included in the Market Readout survey, the probable scenario considered was the percentage variation in the U.S. dollar-Brazilian real exchange rate. For the Brazilian real-U.S. dollar exchange rate, an increase of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on March 31, 2012. For the LIBOR interest rate, a decrease of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the LIBOR rate on March 31, 2012. The sensitivity amounts in the table below are the changes in the value of the financial instruments in each scenario, except for table (e), which shows the changes in future cash flows. 47 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (c) Sensitivity to the Brazilian real-U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real-US dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Advances on exchange contracts 11,899 BNDES 34,516 Bonds 180,683 Working capital / structured operations 177 Raw material financing 4,492 Medium-Term Notes 13,254 EPP 126,772 253,544 Financial investments abroad EPP debt, plus hedge, of which: EPP debt 3,703 Swap EPP 403 Other swaps 26,641 (d) Sensitivity of future cash flows to the LIBOR floating interest rate The sensitivity of future interest income and expenses of each financial instrument, including derivatives and items covered by them, is presented in the table below. The figures represent the impact on financial income (expenses), taking into consideration the average term of the respective instrument. Possible adverse Extreme adverse Instrument Probable (25%) (50%) Raw material financing 5 EPP 961 EPP debt, plus hedge , of which: EPP debt 111 Swap EPP 963 1,912 The information related to financial instruments was presented in the 2011 annual financial statements, in Note 21. 48 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Taxes payable Parent company Consolidated Note Mar/2012 Dec/2011 Mar/2012 Dec/2011 IPI 34,656 # 24,259 # 52,197 # 38,654 PIS and COFINS - # - # 5,947 # 7,172 IR (a) 12,775 # 13,792 # 124,369 # 27,712 ICMS 20,926 # 29,861 # 125,569 # 135,131 Tax debt refinancing program - Law No.11,941/09 1,603,072 # 1,600,556 # 1,672,610 # 1,669,976 Other 48,628 # 48,040 # 65,150 # 64,521 Total 1,720,057 1,716,508 2,045,842 1,943,166 Current liabilities 219,736 215,924 # 434,941 329,987 Non-current liabilities 1,500,321 # 1,500,584 # 1,610,901 # 1,613,179 Total 1,720,057 1,716,508 2,045,842 1,943,166 (a) Income tax Braskem recognized current income tax when recording the damages received from the agreement between Sunoco and Braskem America in the amount of R$82,587 (Note 1(a)). The information related to taxes payable was presented in the Company’s 2011 annual financial statements, in Note 22. 49 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Income tax and social contribution (a) Reconciliation of the effects of income tax and social contribution on profit or loss Parent company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Profit before IR and CSL and participation of non-controlling interest 164,846 415,411 210,668 448,915 IR and CSL at the rate of 34% Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 45,805 26,883 Tax incentives (Sudene and PAT) - 7,038 - 7,370 Other permanent differences 134 13,870 6,964 Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL - Tax incentives (Sudene and PAT) - 7,038 - 7,370 Current IR and CSL - Deferred IR and CSL 43,573 # Deferred IR and CSL 43,573 # Total IR and CSL 50 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (b) Deferred income tax and social contribution Parent company Consolidated Breakdown of deferred IR and CSL Mar/2012 Dec/2011 Mar/2012 Dec/2011 Non-current assets Tax losses and negative base 184,209 29,199 755,063 545,147 Goodwill amortized 46,857 60,082 50,487 63,821 Temporary differences 198,779 173,627 294,742 255,785 Business combination - Quattor 89,770 89,770 239,855 238,314 Pension plan 45,604 45,604 45,604 45,604 Deferred charges - write-off 9,699 11,199 77,229 82,952 Other (i) 213 5,521 213 5,521 Total 575,131 415,002 1,463,193 1,237,144 Non-current liabilities Amortization of goodwill based on future profitability (i) 448,266 420,537 508,239 474,985 Tax depreciation (i) 159,900 129,137 264,157 213,684 Exchange variations 165,137 54,276 165,137 54,275 Other temporary differences 5,393 5,779 306,400 321,033 Business combination 70,346 87,947 640,207 667,040 Write-off negative goodwill of incorporated subsidiarie 2,226 2,375 2,226 2,375 Additional indexation PP&E 181,764 168,219 181,764 168,220 Other (i) 44,408 32,446 49,586 37,359 Total 1,077,440 900,716 2,117,716 1,938,971 (i) Adequacy Law Nos. 11,638/07 and 11,941/09 (c) Realization of deferred income tax and social contribution In December 2011, the Company assessed the realization of deferred income tax and social contribution by analyzing the grounds for accruing and realizing the amounts that comprise its calculation base. There were no material events or circumstances in the quarter ended March 31, 2012 that indicate any compromising of the realization of these taxes. The information related to income tax and social contribution was presented in the Company’s 2011 annual financial statements, in Note 23. 51 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Sundry provisions Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Provision for costumers bonus 5,714 10,053 10,303 13,577 Provision for recovery of environmental damages 25,281 30,451 31,526 36,777 Judicial and administrative provisions 73,167 73,168 270,412 266,302 Other - - 4,922 5,067 Total 104,162 113,672 317,163 321,723 In current liabilities 9,249 18,759 15,773 23,629 In non-current liabilities 94,913 94,913 301,390 298,094 Total 104,162 113,672 317,163 321,723 The composition of judicial provisions is as follows: Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Labor claims 27,986 27,986 36,299 36,718 Tax claims Income tax and social contribution - - 28,404 27,753 PIS and COFINS - - 31,107 30,354 ICMS - interstate purchases - - 75,279 73,457 ICMS - other - - 53,820 52,518 Other 38,197 38,197 38,197 38,197 Societary claims and other 6,984 6,985 7,306 7,305 73,167 73,168 270,412 266,302 This table was presented in the Company’s 2011 annual financial statements, in Note 24. Private pension plans The amounts recognized for defined benefit pension plans are as follows: Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Novamont Braskem America - - 797 821 Petros Copesul plan 134,506 134,506 134,506 134,506 Braskem Alemanha - - 14,618 14,248 134,506 134,506 149,921 149,575 The information related to private pension plans was presented in the Company’s 2011 annual financial statements, in Note 26. 52 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Advances from customers – non-current liabilities On March 31, 2012, the balance of this line includes advances of R$140 million (US$75 million) from customers overseas for the acquisition of butadiene to be supplied between February 2013 and December 2016. The information related to advances from customers was presented in the Company’s 2011 annual financial statements, in Note 27. Other accounts payable The main balance of this item refers to notes payable to BNDESPAR Participações S.A. in the amount of R$240,948 (R$235,968 on December 31, 2011), which on August 9, 2010 exercised its option to sell shares in Riopol to Braskem, as part of the business combination of Braskem Qpar (current name of Quattor). This table was presented in the Company’s 2011 annual financial statements, in Note 18. Contingencies The Company has contingent liabilities related to lawsuits and administrative proceedings arising in the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified by the Company’s management as possible. Lawsuits for which the risk of loss is classified as probable is recognized and is presented in Note 21 of this Quarterly Information. Based on the opinion of the internal legal advisors, there were no significant additions of lawsuits that involve the risk of losses classified as possible or significant changes in the progress of the existing lawsuits. The description of the main contingent liabilities of the Company was presented in the 2011 annual financial statements, in Note 28. 53 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Shareholders’ equity (a) Capital On March 31, 2012, the Company's subscribed and paid up capital stock amounted to R$8,043,222 and comprised 801,665,617 shares with no par value and divided into 451,669,063 common shares, 349,402,736 class A preferred shares, and 593,818 class B preferred shares. (b) Treasury shares The breakdown of treasury shares is as follows: Parent company Consolidated Mar/2012 Dec/2011 Mar/2012 Dec/2011 Quantity Common shares 411 411 411 411 Preferred shares class "A" 1,542,258 1,542,258 2,697,016 2,697,016 1,542,669 1,542,669 2,697,427 2,697,427 Amount (R$ thousand) 11,325 11,325 60,217 60,217 (c) Ongoing share repurchase program On August 26, 2011, Braskem’s Board of Directors approved a program for the repurchase of shares effective for the period between August 29, 2011 and August 28, 2012, through which the Company may acquire up to 12,162,504 class A preferred shares at market price. As from March 31, 2012, 1,405,400 shares had been repurchased by financial institutions for R$19,830, at a weighted average cost of R$14.11 (minimum of R$13.26 and maximum of R$15.15). On March 30, 2012, the market price of these shares was R$20,308. 54 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated (d) Other comprehensive income Parent company and consolidated Note Additional indexation of PP&E price-level Deemed cost of jointly-controlled subsidiary Fair value of cash flow hedges Foreign currency translation adjustment Gain on interest in subsidiary Total As of December 31, 2010 0 Additional indexation Realization by depreciation or writte-off assets 0 (10,317) (10,317) Income tax and social contribution on realization 0 3,508 3,508 Deemed cost Deemed cost of jointly-controlled subsidiary 22,779 22,779 Cash flow hedges Change in fair value 0 2,325 2,325 Transfer to result 0 10,212 10,212 Tax on fair value gains 0 (1,551) (1,551) Foreign currency translation adjustment 0 (2,228) (2,228) As of March 31, 2011 0 As of December 31, 2011 Additional indexation 0 Realization by depreciation or writte-off assets 0 (10,317) (10,317) Income tax and social contribution on realization 0 3,508 3,508 Deemed cost 0 Realization by depreciation or writte-off assets 0 (348) (348) Income tax and social contribution on realization 0 118 118 Cash flow hedges 19.2.2 Change in fair value 0 (359) (359) Transfer to result 0 15,972 15,972 Tax on fair value gains 0 (5,309) (5,309) Gain on interest in subsidiary 14 (b) 1,018 1,018 Foreign currency translation adjustment 0 (55,631) (55,631) As of March 31, 2012 0 319,732 20,929 4,124 264,238 The information related to the Company’s shareholders’ equity was presented in its 2011 annual financial statements, in Note 29. 55 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Earnings per share The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Mar/2012 Mar/2011 Basic Diluted Basic Diluted Profit for the period attributed to Company's shareholders 153,558 153,558 308,226 308,226 Dividends attributable to priority - Preferred share class "A" 153,294 153,426 209,417 209,495 Preferred share class "A" potentially convertible - 132 - 179 (the ratio of 2 shares class "B" for each share class "A") - Preferred share class "B" 264 - 359 - 153,558 153,558 209,776 209,674 Distribution of 6% of the unit value of common shares - - 98,450 98,552 Reconciliation of income available for distribution, by class (numerator): Common shares - - 98,450 98,552 Preferred shares class "A" 153,294 153,426 209,417 209,495 Preferred share class "A" potentially convertible - 132 - 179 (the ratio of 2 shares class "B" for each share class "A") - 153,294 153,558 307,867 308,226 Weighted average number of shares, by class (denominator): Common shares (i) - - 374,037,569 374,037,569 Preferred shares class "A" (ii) 345,300,320 345,300,320 346,724,221 346,724,221 Preferred share class "A" potentially convertible - (the ratio of 2 shares class "B" for each share class "A") - 296,909 - 296,909 345,300,320 345,597,229 720,761,790 721,058,699 Earnings per share (in R$) Common shares - - 0.2632 0.2635 Preferred shares class "A" 0.4439 0.4443 0.6040 0.6042 (i) On March 31, 2012, the net income for the period of R$153,558 was insufficient for the distribution of dividends to the common shares, for which reason this class of shares was removed from the weighted average used to calculate earnings per share. (ii) In the calculation of the weighted average, the Company’s shares repurchased by a financial institution that are not yet recorded as “treasury shares” were excluded from the base (Note 26 (c)). The information related to the Company’s earnings per share was presented in its 2011 annual financial statements, in Note 30. 56 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Net sales revenues Parent company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Sales revenue Domestic market 4,298,027 4,063,277 6,207,556 6,134,075 Foreign market 1,323,734 1,031,478 3,612,742 2,899,078 5,621,761 5,094,755 9,820,298 9,033,153 Sales deductions Taxes (981,697) (980,672) (1,506,745) (1,566,924) Sales returns and other (65,370) (36,261) (81,124) (78,141) (1,047,067) (1,016,933) (1,587,869) (1,645,065) Net sales revenue 4,574,694 4,077,822 8,232,429 7,388,088 This table was presented in the Company’s 2011 annual financial statements, in Note 31. Tax incentives Braskem receives certain tax incentives granted during the determination of federal and state taxes. On March 31, 2012, the Company recognized credits related to the PRODESIN – ICMS and REINTEGRA tax incentives amounting to R$6,531 and R$48,172, respectively, in its statement of operations. In the first quarter of 2012, the Company did not record credits from the SUDENE – IR tax incentive as a result of the tax loss recorded in the period. The information related to tax incentives was presented in the Company's 2011 annual financial statements, in Note 32. Other net operating income (expenses) - consolidated In the period ended March 31, 2012, the main amounts under this item were as follows: (i) residual value of written-off property, plant and equipment in the amount of R$25,739; (ii) recording of damages provided for under the supply agreement between Sunoco and Braskem America in the amount of R$235,962 (Note 1(a)). The information related to the Company’s other net operating income (expenses) was presented in the 2011 annual financial statements, in Note 33. 57 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Financial results Parent company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Financial income Interest income 47,435 62,345 64,440 64,786 Monetary variations 10,315 47,846 12,080 20,080 Exchange rate variations (44,989) 191 11,422 (10,148) Other 169 2,205 1,894 3,579 12,930 112,587 89,836 78,297 Financial expenses Interest expenses (219,306) (203,071) (248,006) (208,889) Monetary variations (67,165) (54,128) (79,311) (72,274) Exchange rate variations 286,268 219,752 251,370 225,218 Update of tax and labor debts (39,720) (35,822) (47,589) (36,879) Tax expenses on finacial operations (6,980) (2,976) (7,591) (3,562) Discounts granted (5,517) (4,746) (10,880) (9,863) Loans transaction costs - amortization (983) (504) (4,136) (3,825) Adjustment to present value - appropriation (2,488) (372) (9,352) (4,738) Other (13,686) (8,906) (38,484) (20,442) Total 21,814 Parent company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Interest income Held-for-trading 1,151 38,399 13,509 39,367 Loans and receivables 38,890 18,024 39,713 18,869 Held-to-maturity 4,549 3,310 4,549 3,310 44,590 59,733 57,771 61,546 Other assets not classifiable 2,845 2,612 6,669 3,240 Total 47,435 62,345 64,440 64,786 This table was presented in the Company’s 2011 annual financial statements, in Note 34. 58 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Expenses by nature Parent company Consolidated Mar/2012 Mar/2011 Mar/2012 Mar/2011 Classification by nature: Raw materials other inputs (3,456,705) (2,865,966) (6,416,733) (5,400,625) Personnel expenses (238,995) (226,203) (429,173) (386,095) Outsourced services (50,297) (129,754) (240,332) (214,128) Tax expenses (7,125) (7,336) (14,008) (14,581) Depreciation, amortization and depletion (270,906) (252,673) (440,286) (411,704) Variable selling expenses (85,358) (73,788) (142,692) (129,752) Freights (204,748) (157,303) (294,758) (225,060) Other expenses (143,899) (49,243) (130,271) (93,280) Total Classification by function: Cost of products sold (4,146,710) (3,460,794) (7,599,568) (6,390,213) Selling (49,384) (37,745) (98,722) (82,831) Distribution (90,322) (79,116) (129,998) (119,673) General and administrative (153,457) (171,958) (255,519) (262,881) Research and development (18,160) (12,653) (24,446) (19,627) Total This table was presented in the Company’s 2011 annual financial statements, in Note 35. 59 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Segment information On April 10, 2012, the Business Leader of Braskem (chief executive officer) announced the Company's new corporate structure (Note 35(a)). The change regarding the structure for the presentation of segment information, presented in Note 36 of the Company's 2011 financial statements, consists of the transfer of the green polyethylene business from the International Business segment to the Polyolefins segment. The information below already includes these changes, since the Company’s chief decision maker has already assessed the quarterly information considering the new corporate structure. The Company does not disclose assets by segment since this information is not presented to its chief decision maker. Mar/2012 Reporting segments Basic petrochemicals Polyolefins Vinyls International business Chemical distribution Total reportable segments Other segments Corporate unit Braskem consolidated before adjustments Eliminations Braskem consolidated Net sales revenue 5,651,669 3,267,496 449,717 1,301,498 193,088 10,863,468 53,785 10,917,253 (2,684,824) 8,232,429 Cost of products sold (5,288,362) (3,113,907) (444,660) (1,212,391) (160,427) (10,219,747) (38,766) (10,258,513) 2,658,945 (7,599,568) Gross profit 363,307 153,589 5,057 89,107 32,661 643,721 15,019 658,740 (25,879) 632,861 Operating expenses Selling, general and distribution expenses (109,213) (222,680) (30,195) (48,748) (26,399) (437,235) (20,292) (26,712) (484,239) (484,239) Results from equity investments (2,099) (2,099) (2,099) Other operating income (expenses), net (3,447) 25 (256) (126) (3,804) 1,261 170,831 168,288 168,288 (112,660) (222,655) (30,451) (48,874) (26,399) (441,039) (19,031) 142,020 (318,050) (318,050) Operating profit (loss) 250,647 (69,066) (25,394) 40,233 6,262 202,682 (4,012) 142,020 340,690 (25,879) 314,811 Mar/2011 Reporting segments Basic petrochemicals Polyolefins Vinyls International business Chemical distribution Total reportable segments Other segments Corporate unit Braskem consolidated before adjustments Eliminations Braskem consolidated Net sales revenue 5,087,138 3,074,449 396,641 652,779 174,203 9,385,210 201,009 9,586,219 (2,198,131) 7,388,088 Cost of products sold (4,539,836) (2,633,734) (384,580) (578,774) (138,877) (8,275,801) (175,468) (8,451,269) 2,061,056 (6,390,213) Gross profit 547,302 440,715 12,061 74,005 35,326 1,109,409 25,541 1,134,950 (137,075) 997,875 Operating expenses Selling, general and distribution expenses (137,173) (198,950) (33,166) (29,735) (23,621) (422,645) (19,057) (43,310) (485,012) (485,012) Results from equity investments 5,465 5,465 5,465 Other operating income (expenses) (5,696) (3,936) (5,826) (7,395) (1,455) (24,308) 2,553 9,299 (12,456) (12,456) (142,869) (202,886) (38,992) (37,130) (25,076) (446,953) (16,504) (28,546) (492,003) (492,003) Operating profit (loss) 404,433 237,829 (26,931) 36,875 10,250 662,456 9,037 (28,546) 642,947 (137,075) 505,872 The information related to the presentation of information by segment was presented in the 2011 annual financial statements, in Note 36. 60 Braskem S.A. Notes to the financial statements at March 31, 2012 All amounts in thousands of reais unless otherwise stated Insurance coverage In the period ended March 31, 2012, there were no significant changes in the insurance coverage of Braskem and its subsidiaries. The information related to insurance coverage was presented in the Company's 2011 annual financial statements, in Note 37. Subsequent events (a) On April 10, 2012, the Business Leader of Braskem announced the Company's new corporate structure, effective as of March 2012, which is distributed as follows: · Basic Petrochemicals Unit: formed by the Basic Petrochemical Units UNIB Bahia, UNIB Sul, UNIB São Paulo and UNIB Rio de Janeiro. The unit is represented by the Basic Petrochemicals operating segment and was not changed by the new corporate structure. · Polyolefins and Renewables Unit: consists of the polyethylene, polypropylene and green polyethylene businesses and is represented by the Polyolefins operational segment. · Vinyls Unit: formed by the PVC and Chlor-Alkali businesses. The unit is represented by the Vinyls operating segment and was not changed by the new corporate structure. · Latin America Unit: this new unit is formed by Braskem’s businesses and projects in Latin America, particularly Mexico and Venezuela. As of March 31, 2012, the unit is not a reportable segment and is presented under Other Segments. · United States and Europe Unit: formed by Braskem’s operations in the United States and Europe. This unit is represented by the International Business operating segment. (b) On April 27, 2012, the Annual Shareholders’ Meeting approved the payment of dividends proposed by the Management in 2011 in the amount of R$482,593, to be paid as from November 20, 2012. (c) On May 2, 2012, the subsidiary Braskem Finance concluded the US$500 million bond issue with an interest coupon of 5.375% per annum and an effective yield for investors of 5.4% per year. The bonds mature in May 2022 and have semiannual interest payments on May 2 and November 2 of each year. 61 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 17 , 2012 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
